FOR IMMEDIATE RELEASE For additional information contact: Mike Anderson, Vice President Marketing Matthew Hayden, President Solar Power, Inc. Hayden Communications, Inc. (916) 745-0916 (760) 994-0034 Manderson@solarpowerinc.net Matt@haydenir.com Solar Power, Inc. to Power 10 Schools for Santa Rosa City School District, a project worth approximately $23 Million Company provides revenue guidance for 2008 of over $60 million Roseville, CA - December 13, 2007—Solar Power, Inc. (“SPI”) (OTCBB: SOPW), with its joint venture partner Solar Power Integrators, has received approval from the Santa Rosa City School District Board of Directors to contract to convert 10 of the district’s schools to photovoltaic solar electric systems, a project worth approximately $23 million.SPI will provide design and installation services and material for the project and is expected to realize approximately $20 million of the total project revenue for these contributions.Solar Power Integrators will act as the project construction manager and SPI will also receive a portion of the construction management revenue through its interest in this joint venture partnership.Preliminary work on the project is to begin immediately with a targeted completion date of October, 2008. “This is a significant win for SPI for several reasons. This is our first contract with the state education system and we view this as a large market opportunity going forward.Additionally, the size of this project gives us enhanced visibility into revenues for the next year, as such, we are issuing guidance for our 2008 fiscal year of at least $60 million in expected revenue and reiterating our guidance for profitability for the 2008 fiscal year,”said Steve Kircher, CEO of SPI. Individual systems within the district will range from 20 kW to 687 kW.Solar Power, Inc.’s design teams will seek to optimize each system to achieve maximum output from the smallest possible system footprint. The entire project is to be financed through a Power Purchase Agreement, which is expected to provide significant benefit to the school district by allowing them to avoid any capital outlay for the project. Well-known for its excellent schools, Santa Rosa City Schools has been attracting young families for many years. Santa Rosa City Schools has eleven elementary schools, five middle schools, five high schools, one alternative high school, one K-12 independent study programs, several day care programs and an adult education program. About Solar Power, Inc.: Founded in 2005, Solar Power, Inc. is a vertically integrated solar energy solution provider offering the North American residential, commercial and public sector building markets a complete solution through a single brand. With a state of the art manufacturing facility in Shenzhen, China, Solar Power, Inc. provides turnkey design-build solutions through its Roseville, California headquarters and a growing retail distribution network. About
